Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 30 August 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filling date as the priority date.
No information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 16 (and claims 2-9, 11-15, and 17-20 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification 
“adjust the hyperparameter of the machine learning model to form an adjusted hyperparameter, wherein the adjusted hyperparameter matches the optimized value;
executing the machine learning model using the adjusted hyperparameter, …”
Specification [0068] discloses about utilizing Bayesian optimization to determine hyperparameters, and [0093] discusses about defining the inputs as machine readable vectors. However, there is no support provided in the original disclosure that an optimized value determined from the Bayesian optimization is used to adjust the hyperparameter to form an adjusted hyperparameter, and using the adjusted hyperparameter as an input for the machine learning model. Therefore, the claims introduce new matter which fails to comply with the written description requirement, and it is necessary to clarify the claims.

Claim 7-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a process of “normalizing” and forming a “normalized machine readable vector”, by which the process is performed “prior to predicting”. The original disclosure is silent on any process of “normalizing” and that these limitations are performed “prior to predicting”. Specification [0064-0065] discloses of a process of “flattening data”, but still there is no evidence that this process 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites:
“wherein normalizing comprises: 
adding label encoding for a plurality of features that compose the machine readable vector; and 
arranging the plurality of features within the machine readable vector.”
The original disclosure is silent on any process of “adding label encoding for a plurality of features” and “arranging the plurality of features within the machine readable vector”. Specification [0046] discloses that “machine readable vector is a 1xN dimensional data structure that encodes features of the input data”, which does not provide evidence that the “normalizing” would perform the process of “adding label encoding”, but simply indicates that the machine readable vector is a data structure that already includes “encoded features”. Specification [0066] also discloses of applying “encoding”, but the process disclosed is not “adding label encoding” but are “transforming string variables into numerical binary variables”. Specification [0039-0041] discloses that the machine readable vector may be a “multi-dimensional array of data which is composed of features”, or may be a “1xN dimensional array of features”, but that only teaches that there is an array of features and does not provide any support on the process of “arranging” the array of features. Therefore, the claim introduces new matter which fails to comply with the written description requirement, and it is necessary to clarify the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the reason" in line 2. There is insufficient antecedent basis for this limitation in the claim, as “a reason” is recited in Claim 4, but Claim 6 is a dependent claim of Claim 2.
Claim 20 also recites the limitation "the reason" in line 3. There is insufficient antecedent basis for this limitation in the claim, as “a reason” is recited in Claim 19, but Claim 20 is a dependent claim of Claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Certain Methods of Organized Human Activity. The claims do not include additional elements that are sufficient to amount 
As per Claims 1, 10, and 16, the claims recite “a method comprising:
receiving, in a business rules, input data from a plurality of disparate data sources, wherein the input data describes a merchant and an application by the merchant to use an electronic payments system for processing a plurality of transactions between the merchant and a plurality of customers;
performing featurization on the input data to form a machine readable vector, wherein featurization comprises transforming the input data into the machine readable vector;
determining, using Bayesian optimization, an optimized value for a hyperparameter of a machine learning model;
adjusting the hyperparameter of the machine learning model to form an adjusted hyperparameter, wherein the adjusted hyperparameter matches the optimized value;
executing the machine learning model using the adjusted hyperparameter, wherein the machine learning model takes as input the machine readable vector, wherein executing the machine learning model outputs a prediction of a risk score, wherein the machine learning model is trained using training data describing use of the electronic payments system by a plurality of other merchants, and wherein the risk score comprises an estimated probability of the merchant being unable to satisfy an obligation of using the electronic payments system;
limiting, by the business rules based on the risk score, use of the electronic payments system by the merchant.”
The limitation of the claims recited above, under broadest reasonable interpretation, is directed to a mental process. The method recited above, under broadest reasonable interpretation, describe a process of receiving a variety of information and forming a concept or an opinion about particular 
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); 
Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"; 
Mayo, 566 U.S. at 71 (" '[M]ental processes[ ] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work'" (quoting Benson, 409 U.S. at 67)); 
Flook, 437 U.S. at 589 (same); Benson, 409 U.S. at 67, 65 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); 
Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, (Fed. Cir. 2016) (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").

This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “business rule engine”, “computer system”, “data repository”, “featurization layer”, “machine learning layer”, and “non-transitory computer readable medium” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. See MPEP 2106.05(f). The Specification discloses on off-the-shelf, known, and commercially available open source software library (see [0077] discussing XGBoost) to perform the abstract idea, and also suggests to use an off-the-shelf known “explanation software/algoritms” (SHAP) to perform the abstract idea. The Specification suggests to substitute a particular text string, for the “explanation” output that would be provided by the SHAP algorithm. In view of the Specification, the claims are simply modifying the inputs, by which the generic computer components are merely instructed to take the input, execute the machine learning model, provide output, and train using training data, by which none of the process is improving the machine learning itself. 
The Specification does not suggest that the additional elements are specialized components, but can simply be generic off-the-shelf devices or systems. The claim themselves do not require the recited process to be performed using the electronic payment system computer, and the original disclosure 
The claims reciting additional elements “transforming the input data into the machine readable vector”, “using Bayesian optimization”, “forming an adjusted hyperparameter”, and “executing machine learning model” are merely reciting “apply it” onto generic computer components, and adds insignificant extra-solution activity to the judicial exception. The claim limitations reciting “use Bayesian optimization” and “execute machine learning model” are merely instructing the computer system to simply “apply” certain optimization or model, by which the limitation does not provide an improvement to the computer system itself or modify the optimization or model themselves to provide an improvement. The claim limitations reciting “transforming the input data into the machine readable vector” and “forming an adjusted hyperparamter” are just manipulating data, by which selecting a particular data source or type of data to be manipulated are considered insignificant extra-solution activity; see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a Mere instructions to apply an exception using a generic computer system and adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. Therefore, considering the additional elements alone or in combination as a whole do not indicate the claims as significantly more, thus the claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2, 11, and 17 recite “wherein limiting comprises electronically preventing the merchant from using the electronic payments system to process transactions with the plurality of customers when a combined dollar value of the plurality of transactions exceeds a threshold dollar value that is set based on the risk score.”
Claims 3, 12, and 18 recite “further comprising: executing a second machine learning model, wherein the second machine learning model takes as input the machine readable vector and produces, as output, a set of features within the machine readable vector that contributed to determination of the risk score by more than a threshold degree.”
Claims 4 and 13 recites “further comprising: passing the set of features to the business rules engine; and determining, by the business rules engine and based on the set of features, a reason for the risk score.”
Claim 5 recites “wherein determining the reason comprises: identifying a feature which contributed to the risk score by a contribution value above a threshold amount relative to contribution values of other features in the set of features, wherein each contribution value is a 
Claim 6, 14, and 20 recite “further comprising: transmitting, to a user device of the merchant, the threshold dollar value and the reason.” Transmitting data to another device is merely using a computer as a tool to perform an abstract idea, therefore the limitation is not indicative of integration into a practical application.
Claim 7 and 15 recite “further comprising: normalizing, prior to predicting, the machine readable vector to form a normalized machine readable vector, wherein applying the machine readable vector comprises applying the normalized machine readable vector.”
Claim 8 recites “wherein normalizing comprises: adding label encoding for a plurality of features that compose the machine readable vector; and arranging the plurality of features within the machine readable vector.”
Claim 9 recites “wherein normalizing comprises: transforming string variables into a plurality of binary columns; and aggregating the binary columns into statistical information stored in a number of columns fewer than the plurality of binary columns.”
Claim 19 recites “wherein the computer readable program code is further for causing the computer system to: pass the set of features to the business rules engine; and determine, by the business rules engine and based on the set of features, a reason for the risk score, wherein the computer readable program code for causing the computer to determine the reason comprises computer readable program code for causing the computer system to: identify a feature which contributed to the risk score by a contribution value above a threshold amount relative to contribution values of other features in the set of features, wherein each contribution value is a number representing a degree to which a corresponding feature contributed to the risk score output by the machine learning model; and translate the feature to the reason.”

	Claims 2-9, 11-15, and 17-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alagumuthu et al. (U.S. 2020/0311049) in view of Sarkar et al. (U.S. 2019/0095785) in further view of Hartard (U.S. 2020/0327548).

As per Claim 1, 10, and 16, Alagumuthu discloses a method comprising:
receiving, in a business rules engine of a computing system, input data from a plurality of disparate data sources, wherein the input data describes a merchant and an application by the merchant to use an electronic payments system for processing a plurality of transactions between the merchant and a plurality of customers (See Figure 3 – step 302, as disclosed [0045] “At step 302 of flowchart 300, data is received in a processing data format … The data may correspond to a processing request for particular data by a system, which utilizes multiple stacks in a distributed computing environment or architecture to process data through a data flow. For example, the data may correspond to a payment instruction, which may include all the details and data necessary to process through a data processing flow of an online transaction processor to perform money movement actions. This may include instructions for amounts to be debited, credited, or charged as a fee, currency conversions, recovery details for negative balances, etc.” and also [0014] “Initially, some data may be generated, validated, and sealed by a rules processing engine” wherein the data is received from a plurality of disparate data sources, as disclosed [0010] “A user may interact with an online service provider system to perform data processing transaction, such as accessing and/or authenticating use of an account, performing electronic transaction processing, or otherwise utilize the data processing services provided by the service provider. During interactions with a service provider for processing a transaction, many different actions may be taken and application programming interfaces (APIs) of different services may be called. Data may therefore be communicated between different data processing stacks, and each of the data processing stacks may process data according to a different stack data structure” wherein the data being communicated between different data processing stacks, according to the various interactions and different actions performed, can be interpreted as receiving data from different sources); and
performing featurization on the input data to form a machine readable vector, wherein featurization comprises transforming the input data into the machine readable vector (See Figure 3 – steps 304 and 306, as disclosed [0046] “Thus, as step 304, a data translator for the data format and/or stack is determined. The data translator may be an initial translator when the initially generated and validated data is not in the base data format used by the data validity framework. Where the data is instead received by a processing stack, the processing stack may invoke the data translator utilized by the processing stack for data conversion and translation into the base data format. The data translator may be previously generated for the particular processing data format for the data and/or utilized by the stack. Once the data translator is determined, at step 306 the data is converted into the base data format using the data translator, which may correspond to converting or translating a specific coding or scripting language for the data into the base data format”).

Alagumuthu may not explicitly disclose, but Sarkar teaches:
determining, using Bayesian optimization, an optimized value for a hyperparameter of a machine learning model ([0034] “Regardless, in an embodiment, the data analytics service 206 utilizes compute resources 210 to run a Bayesian optimization algorithm that generates one or more suggested hyperparameter values based on outputs generated from running a machine-learning algorithm for one epoch (e.g., a first portion among many of a machine-learning process) …”);
adjusting the hyperparameter of the machine learning model to form an adjusted hyperparameter, wherein the adjusted hyperparameter matches the optimized value ([0034] “… and modifies the hyperparameter to the suggested value for a second epoch subsequent to the first epoch”);
executing the machine learning model using the adjusted hyperparameter, wherein the machine learning model takes as input the machine readable vector ([0034] “In an embodiment, a training process of a machine-learning model is resumed after the first epoch with the same training data 212, but utilizes the hyperparameter values supplied by the optimization algorithm instead of the initially selected values to generate a machine-learning model”), 
wherein executing the machine learning model outputs a prediction … ([0010] “A machine-learning model is, in an embodiment, represented as a model having one or more input nodes connected to one or more output nodes representing predicted outcomes where the edges between nodes each have a corresponding weight or represented as a set of parameters and weights for computing a predicted output value given one or more inputs” and also [0015] “In an embodiment, the machine-learning algorithm utilizes training data 112 to generate a machine-learning model 118 to be used to predict output results”), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize optimization process and adjusting hyperparameters for machine learning process as in Sarkar in the Alagumuthu with the motivation of offering to [0011] “to improve the efficiency, stability, and/or accuracy of the training process” and [0025] improve the quality of the machine-learning model as taught by Sarkar over that of Alagumuthu.

Sarkar may not explicitly disclose, but Hartard teaches:
wherein executing the machine learning model outputs a prediction of a risk score (See Figure 1 – block 110, as disclosed [0029] “In at least one example, a set of rules may be used to determine a complexity score. In additional and/or alternative examples, a data model may be used to determine a complexity score. The data model may be trained using a machine learning mechanism”, wherein the complexity score is used to determine fraudulent merchants, therefore the complexity score can be interpreted as a risk score), 
wherein the machine learning model is trained using training data describing use of the electronic payments system by a plurality of other merchants ([0048] “The training data may include data associated with previously crawled websites and complexity scores associated with such websites” and [0049] “In an additional and/or alternative example, the training data may include data associated with previously crawled websites and classifications of merchants associated with such websites” by which the complexity score includes determining payment processing application, as disclosed [0017] “Techniques described herein may determine a score indicative of the complexity of the website (i.e., a complexity score) based on the aforementioned website content. For instance, techniques described herein may determine that a website that includes a payment processing application … and accordingly, may assign a complexity score above a threshold complexity score, or within a particular range of complexity scores, to the website”. See also Figure 4 which discloses of training data associated with a plurality of merchants and classification of those merchants, based on website content data (e.g. complexity score)),
Figure 6 – block 604, and also [0033] “In at least one example, techniques described herein may classify the merchant as a fraudulent merchant based at least in part on the complexity score”); and
limiting, by the business rules engine based on the risk score, use of the electronic payments system by the merchant (See Figure 6 – block 606, and also [0014] “based at least in part on identifying said fraudulent merchants, preventing or terminating access to the payment processing service for said fraudulent merchants”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the machine learning model to determine fraudulent merchants as in Hartard in the system executing the method of Sarkar with the motivation of offering to [0014] provide protection to the customer’s information, such as personal or credit card information, by identifying fraudulent merchants as taught by Hartard over that of Sarkar.

Claims 2-3, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alagumuthu in view of Sarkar in further view of Hartard, and in further view of Yiftachel et al. (U.S. 10,147,065).

As per Claim 2, 11, and 17, Alagumuthu may not explicitly disclose, but Yiftachel discloses the method of claim 1, the system of claim 10, and the non-transitory computer readable medium of claim 16, wherein limiting comprises electronically preventing the merchant from using the electronic payments system to process transactions with the plurality of customers when a combined dollar value of the plurality of transactions exceeds a threshold dollar value that is set based on the risk score ([Col 11 Lines 59-67 to Col 12 Lines 1-15] “the Optimized Risk Score Threshold Generation Logic 110 generates a vector RT.sub.i of risk score thresholds for Risk Score Threshold 116, where each element of RT.sub.i stores a risk score threshold for a corresponding transaction amount range (i.e. range of WTAs for transactions received during the upcoming time period) …” by which the corresponding example discloses of setting threshold withdrawal amounts based on the risk score thresholds).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize setting threshold amounts based on the risk score as in Yiftachel in the system executing the method of Alagumuthu with the motivation of offering to [Col 9 Lines 10-16] provide reputational improvement to the organization for effectively protecting its customers’ secure data from unauthorized access as taught by Yiftachel over that of Alagumuthu.

As per Claims 3, 12, and 18, Alagumuthu may not explicitly disclose, but Yiftachel discloses the method of claim 1, the system of claim 11, and the non-transitory computer readable medium of claim 16, further comprising: executing a second machine learning model, wherein the second machine learning model takes as input the machine readable vector and produces, as output, a set of features within the machine readable vector that contributed to determination of the risk score by more than a threshold degree ([Col 12 Lines 65-67 to Col 13 Lines 1-4] “Specific additional parameters may be added as decision variables of the disclosed optimization model if they significantly influence the business damages estimated to occur in an upcoming time period. For example, the disclosed system may be embodied to generate the Risk Score Threshold 116 based in part on the country from which the transaction originated …” by which a “country” parameter for determining “Bothering Damage” BD is included in the consideration of generating risk score threshold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “country” parameter for risk score threshold generation as in Yiftachel in the system executing the method of Alagumuthu with the motivation of offering to [Col 9 Lines 10-16] provide reputational Yiftachel over that of Alagumuthu.

Claims 4-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alagumuthu in view of Sarkar in further view of Hartard, in further view of Yiftachel, and in further view of Gosset et al. (U.S. 2019/0392450).

As per Claims 4 and 13, Yiftachel may not explicitly disclose, but Gosset discloses the method of claim 3 and the system of claim 12, further comprising: 
passing the set of features to the business rules engine (See Figure 7 – steps 702 and 704); and 
determining, by the business rules engine and based on the set of features, a reason for the risk score (See Figure 7 – step 706, as disclosed [0033] “In the example embodiment, the RBA result data generated by the RBA engine includes a risk score, a risk analysis, and at least one reason code”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize reason code as in Gosset in the system executing the method of Yiftachel with the motivation of offering to [0005-0006] reduce frustrations to the cardholders as taught by Gosset over that of Yiftachel.

As per Claim 5, Yiftachel discloses the method of claim 4, wherein determining the reason comprises: 
identifying a feature which contributed to the risk score by a contribution value above a threshold amount relative to contribution values of other features in the set of features, wherein each contribution value is a number representing a degree to which a corresponding feature contributed to the risk score output by the machine learning model ([Col 13 Lines 10-28] “In order to have the disclosed system take such per-country values of BD into consideration when generating Risk Score Threshold 116, a “country” parameter may be used. Such additional parameters may be used by the disclosed system when generating the Risk Score Threshold 116 because the disclosed system is scalable in the sense of adding new parameters that significantly influence business damages. For example, in the embodiment described above in which a transaction amount parameter (e.g. WTA) is considered, the decision variables in the minimization model are represented by a vector of risk score thresholds RT, having values for each one of the amount ranges, as follows: RT.sub.1: 0<Amount≤1000 RT.sub.2: 1000<Amount≤2000 . . . RT.sub.100: 99,000<Amount≤100,000”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “country” parameter for risk score threshold generation as in Yiftachel in the system executing the method of Alagumuthu with the motivation of offering to [Col 9 Lines 10-16] provide reputational improvement to the organization for effectively protecting its customers’ secure data from unauthorized access as taught by Yiftachel over that of Alagumuthu.

Yiftachel may not explicitly disclose, but Gosset discloses
translating the feature to the reason ([0120] “In some embodiments, the reason codes are generated based on a plurality of reason code categories and associated anchors. Specifically, different categories are established, and each category is associated with a plurality of activatable anchors, as described herein. Based on the analysis of the data in the AReq message, RBA engine 612 may activate one or more anchors. The reason codes are then generated based on which anchors (and how many anchors) are activated”, see also [0126]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize translating the feature (e.g. reason code categories and associated anchors) to reason codes as in Gosset in the system executing the method of Yiftachel, wherein the reason code category or the associated Gosset over that of Yiftachel.

As per Claim 6, 14, and 20, Yiftachel may not explicitly disclose, but Gosset discloses the method of claim 2, the system of claim 13, and the non-transitory computer readable medium of claim 17, further comprising: transmitting, to a user device of the merchant, the threshold dollar value and the reason ([0141] “For example, in some embodiments, a merchant operating the 3DS server 506 may request and receive the RBA result data, including a risk score, a risk analysis, and at least one reason code as described herein”).
Yiftachel may not explicitly disclose transmitting the result data (e.g. threshold dollar value) but includes the threshold dollar value in the result data, and Gosset discloses of transmitting the result data including the reason code to a user device of the merchant (e.g. 3DS server 506). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize transmitting data to a user device of the merchant as in Gosset in the system executing the method of Yiftachel, wherein the data may include “the threshold dollar value” as from Yiftachel, with the motivation of offering to [0005-0006] reduce frustrations to the cardholders as taught by Gosset over that of Yiftachel.

As per Claim 19, Yiftachel discloses the non-transitory computer readable medium of claim 18, wherein the computer readable program code is further for causing the computer system to: 
identify a feature which contributed to the risk score by a contribution value above a threshold amount relative to contribution values of other features in the set of features, wherein each contribution value is a number representing a degree to which a corresponding feature contributed to the risk score output by the machine learning model ([Col 13 Lines 10-28] “In order to have the disclosed system take such per-country values of BD into consideration when generating Risk Score Threshold 116, a “country” parameter may be used. Such additional parameters may be used by the disclosed system when generating the Risk Score Threshold 116 because the disclosed system is scalable in the sense of adding new parameters that significantly influence business damages. For example, in the embodiment described above in which a transaction amount parameter (e.g. WTA) is considered, the decision variables in the minimization model are represented by a vector of risk score thresholds RT, having values for each one of the amount ranges, as follows: RT.sub.1: 0<Amount≤1000 RT.sub.2: 1000<Amount≤2000 . . . RT.sub.100: 99,000<Amount≤100,000”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize “country” parameter for risk score threshold generation as in Yiftachel in the system executing the method of Alagumuthu with the motivation of offering to [Col 9 Lines 10-16] provide reputational improvement to the organization for effectively protecting its customers’ secure data from unauthorized access as taught by Yiftachel over that of Alagumuthu.

Yiftachel may not explicitly disclose, but Gosset discloses
pass the set of features to the business rules engine (See Figure 7 – steps 702 and 704); and 
determine, by the business rules engine and based on the set of features, a reason for the risk score (See Figure 7 – step 706, as disclosed [0033] “In the example embodiment, the RBA result data generated by the RBA engine includes a risk score, a risk analysis, and at least one reason code”), wherein the computer readable program code for causing the computer to determine the reason comprises computer readable program code for causing the computer system to: 
translate the feature to the reason ([0120] “In some embodiments, the reason codes are generated based on a plurality of reason code categories and associated anchors. Specifically, different categories are established, and each category is associated with a plurality of activatable anchors, as described herein. Based on the analysis of the data in the AReq message, RBA engine 612 may activate one or more anchors. The reason codes are then generated based on which anchors (and how many anchors) are activated”, see also [0126]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize determining reason codes by translating the feature (e.g. reason code categories and associated anchors) as in Gosset in the system executing the method of Yiftachel, wherein the reason code category or the associated anchor may be the “country values of BD”, with the motivation of offering to [0005-0006] reduce frustrations to the cardholders as taught by Gosset over that of Yiftachel.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alagumuthu in view of Sarkar in further view of Hartard, and in further view of Patterson et al. (“Deep Learning – A Practitioner’s Approach”, O’Reilly, Chapter 8: Vectorization, pages 588 to 643, 27 July 2017).

As per Claim 7 and 15, Alagumuthu may not explicitly disclose, but Patterson discloses the method of claim 1 and the system of claim 10, further comprising: normalizing, prior to predicting, the machine readable vector to form a normalized machine readable vector, wherein applying the machine readable vector comprises applying the normalized machine readable vector (See “Normalization” in pages 600 to 607, which discusses various techniques or models to normalize data or vectors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of normalization as taught by Patterson in the system of Alagumuthu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, with the motivation of offering to (preface) provide enough theory and provide practical disclosure to build production-class deep learning workflows.

As per Claim 8, Alagumuthu discloses the method of claim 7, wherein normalizing comprises: 
adding label encoding for a plurality of features that compose the machine readable vector (See “Dimensionality Reduction” in page 606 which discloses “encoding raw data into shorter vectors of numbers. This smaller representation then can be used in classification or similarity search algorithms as input” and also normalizing labels disclosed in page 607); and 
arranging the plurality of features within the machine readable vector (See “Standardization and zero mean, unit variance” in pages 602 to 603 disclosing scaling features (e.g. normalize) by standardization, and min-max scaling in page 605. See also page 616 which discloses of arranging pixel intensities into a vector of values).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of normalization as taught by Patterson in the system of Alagumuthu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, with the motivation of offering to (preface) provide enough theory and provide practical disclosure to build production-class deep learning workflows.

As per Claim 9, Alagumuthu may not explicitly disclose, but Patterson discloses the method of claim 7, wherein normalizing comprises: 
transforming string variables into a plurality of binary columns (See “Feature Engineering and Normalization Techniques” in pages 598 to 599, which discloses that the raw data attributes can be in string form, which are transformed by applying techniques of feature engineering in the hand-coded vectorization methods of vectorising columnar data. See also “Working with Text in Vectorization” page 630, wherein various vector models for transforming text into binary are disclosed, such as “Bag of Words” changing words to a plurality of binary columns as discussed in pages 632 to 633, and so forth); and 
aggregating the binary columns into statistical information stored in a number of columns fewer than the plurality of binary columns (See “Normalization” in pages 600 to 607, wherein standardizing a feature column value is to rescale the feature by subtraction and division as disclosed in page 602, which the operation would provide an aggregation for a number of columns fewer than the plurality of binary columns. See also various other methods discussed, such as the optimization method in page 603, min-max scaling in page 605, and so forth).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of normalization as taught by Patterson in the system of Alagumuthu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, with the motivation of offering to (preface) provide enough theory and provide practical disclosure to build production-class deep learning workflows.

Response to Arguments
Applicant's arguments, see pages 9 to 10, filed 28 December 2020, with respect to 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. Applicant argues, see page 10, that the claims are “improving a machine learning model”, therefore “the claims improve the use of a computer as a tool”, and also “specifying the data upon which the machine learning model was trained also improves the use of a computer as a tool”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the claim limitations reciting “use Bayesian optimization” and 
Additionally, specifying or modifying the input data does not improve the machine learning model itself. The claim limitations reciting “transforming the input data into the machine readable vector” and “forming an adjusted hyperparamter” are just manipulating data, by which selecting a particular data source or type of data to be manipulated are considered insignificant extra-solution activity; see MPEP 2106.05(g). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In view of the Specification, the claims are simply modifying the inputs, by which the generic computer components are merely instructed to take the input, execute the machine learning model, provide output, and train using training data, by which none of the process is improving the machine learning itself. The input data is being modified by a business rules engine, by which the modified data is simply transmitted (e.g. execute) to a machine learning model to take the input and produce an output, meaning the “machine learning model” merely performs like a “black box”. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 10 to 14, with respect to 35 U.S.C. 103 rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matthews (U.S. 7,857,212 B1) discloses a method and system for authorizing card account transactions by geographic region by providing data for a user interface displaying geographic regions and merchant locations each corresponding to the location of a merchant;
Adjaoute (U.S. 2018/0053114) discloses an artificial intelligence system comprises a computer network server connected to receive and analyze millions of simultaneous text and/or voice messages written by humans to be read and understood by humans;
Perez (U.S. 2019/0122139) discloses systems, methods, devices, and the like for generating SQL support for tree ensemble classifiers applicable to machine learning;
Handelman (U.S. 2020/0327590) discloses of scanning item descriptions listed by merchants in an online marketplace to determine fraudulent merchants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697